PARTICIPATION AGREEMENT Among PUTNAM VARIABLE TRUST PUTNAM RETAIL MANAGEMENT, L.P. and NATIONWIDE FINANCIAL SERVICES, INC. THIS AGREEMENT, made and entered into as of this 1st day of February, 2002, among Nationwide Financial Services, Inc., (the “Company”), a Delaware corporation, on its own behalf and on behalf of each separate account of the insurance company subsidiaries of the Company (“Insurance Subsidiaries”) and on behalf of the affiliated broker-dealers and subsidiaries set forth on Schedule A hereto, as such Schedule may be amended from time to time (each such account hereinafter referred to as the “Account”), PUTNAM VARIABLE TRUST (the “Trust”), a Massachusetts business trust, and PUTNAM RETAIL MANAGEMENT, L.P. (the “Underwriter”), a Massachusetts limited partnership. WHEREAS, the Trust is an open-end diversified management investment company and is available to act as the investment vehicle for separate accounts established for variable life insurance policies and variable annuity contracts (collectively, the “Variable Insurance Products”) to be offered by insurance companies which have entered into Participation Agreements with the Trust and the Underwriter (the Participating Insurance Companies”); and WHEREAS, the beneficial interest in the Trust is divided into several series of shares, each designated a “Fund” and representing the interest in a particular managed portfolio of securities and other assets; and WHEREAS, the Trust has obtained an order from the Securities and Exchange Commission, dated December 29, 1993 (File No. 812-8612), granting the variable annuity and variable life insurance separate accounts participating in the Trust exemptions from the provisions of sections 9(a), 13(a), 15(a) and 15(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), and Rules 6e-2(b)(15) and 6e-3(T)(b)(15) thereunder, to the extent necessary to permit shares of the Trust to be sold and held by variable annuity and variable life insurance separate accounts of the Participating Insurance Companies (the “Shared Funding Exemptive Order”); and WHEREAS, the Trust is registered as an open-end management investment company under the 1940 Act and the sale of its shares is registered under the Securities Act of 1933, as amended (the “1933 Act”); and WHEREAS, the Insurance Subsidiaries have registered or will register certain variable life and/or variable annuity contracts under the 1933 Act and any applicable state securities and insurance law or will offer such contracts in compliance with exemptions from such registration; and WHEREAS, each Account is a duly organized, validly existing separate account, established by resolution of the Board of Directors of the appropriate Insurance Subsidiary, to set aside and invest assets attributable to one or more variable insurance contracts (the “Contracts”); and WHEREAS, the Insurance Subsidiaries have registered or will register the Account as a unit investment trust under the 1940 Act or will operate the Account in accordance with an exemption; and WHEREAS, the Underwriter is registered as a broker dealer with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended (the “1934 Act”) and is a member in good standing of the National Association of Securities Dealers, Inc. (the “NASD”); and WHEREAS, to the extent permitted by applicable insurance laws and regulations, the Company intends to cause the purchase of shares in certain Funds (“Authorized Funds”) on behalf of each Account to fund certain of the Contracts and the Underwriter is authorized to sell such shares to unit investment trusts such as each Account at net asset value; NOW, THEREFORE, in consideration of the promises herein, the Company, the Trust and the Underwriter agree as follows: ARTICLE 1.Sale of Trust Shares 1.1The Underwriter agrees, subject to the Trust’s rights under Section 1.2 and otherwise under this Agreement, to sell to the Insurance Subsidiaries those Trust shares representing interests in Authorized Funds which each Account orders, executing such orders on a daily basis at the net asset value next computed after receipt by the Trust or its designee of the order for the shares of the Trust.For purposes of this Section 1.1, the Company shall be the designee of the Trust for receipt of such orders from each Account and receipt by such designee shall constitute receipt by the Trust; provided that the Trust receives notice of such order by 9:30 a.m. Eastern Time on the next following Business Day.“Business Day” shall mean any day on which the New York Stock Exchange is open for trading and on which the Trust calculates its net asset value pursuant to the rules of the Securities and Exchange Commission.The initial Authorized Funds are set forth in Schedule B, as such schedule is amended from time to time. 1.2The Trust agrees to make its shares available indefinitely for purchase and redemption at the applicable net asset value per share by the Insurance Subsidiaries and their Accounts on those days on which the Trust calculates its net asset value pursuant to rules of the Securities and Exchange Commission and the Trust shall use reasonable efforts to calculate such net asset value on each day on which the New York Stock Exchange is open for trading.Notwithstanding the foregoing, the Trustees of the Trust (the “Trustees”) may refuse to sell shares of any Fund to the Company or any other person, or suspend or terminate the offering of shares of any Fund if such action is required by law or by regulatory authorities having jurisdiction over the Trust or if the Trustees determine, in the exercise of their fiduciary responsibilities, that to do so would be in the best interests of shareholders. 1.3The Trust and the Underwriter agree that shares of the Trust will be sold only to Participating Insurance Companies and their separate accounts.No shares of any Fund will be sold to the general public. 1.4The Trust shall redeem its shares in accordance with the terms of its then current prospectus.For purposes of this Section 1.4, the Company shall be the designee of the Trust for receipt of requests for redemption from each Account and receipt by such designee shall constitute receipt by the Trust; provided that the Trust receives notice of such request for redemption by 9:30 a.m., Eastern time, on the next following Business Day. 1.5The Insurance Subsidiaries shall purchase and redeem the shares of Authorized Funds offered by the then current prospectus of the Trust in accordance with the provisions of such prospectus. 1.6The Insurance Subsidiaries shall pay for Trust shares on the next Business Day after an order to purchase Trust shares is made in accordance with the provisions of Section 1.1 hereof.The Trust shall pay the Insurance Subsidiaries the redemption price of shares redeemed on the Business Day after a redemption order is made in accordance with Section 1.4 hereof.Payment shall be in federal funds transmitted by wire. 1.7Issuance and transfer of the Trust’s shares will be by book entry only.Share certificates will not be issued to the Company or any Account.Shares ordered from the Trust will be recorded as instructed by the Company to the Underwriter in appropriate title for each Account or the appropriate sub-account of each Account. 1.8The Underwriter shall furnish prompt notice (by wire or telephone, followed by written confirmation) to the Company of the declaration of any income, dividends or capital gain distributions payable on the Trust’s shares.The Company hereby elects to receive all such income dividends and capital gain distributions as are payable on the Fund shares in additional shares of that Fund.The Company reserves the right to revoke this election and to receive all such income dividends and capital gain distributions in cash.The Underwriter shall notify the Company of the number of shares so issued as payment of such dividends and distributions. 1.9The Underwriter shall make the net asset value per share for each Fund available to the Company on a daily basis as soon as reasonably practical after the Trust calculates its net asset value per share and each of the Trust and the Underwriter shall use its best efforts to make such net asset value per share available by 7:00 p.m. Eastern time. 1.10Within 10 Business Days after the end of each calendar month, the Underwriter shall provide the Company, or its designee, a monthly statement of account, which shall confirm all transactions made during that particular month. ARTICLE II.Representations and Warranties 2.1The Company represents and warrants that (a)at all times during the term of this Agreement the Contracts are or will be registered under the 1933 Act or will be offered and sold in compliance with exemptions from such registration; the Contracts will be issued and sole in compliance in all material respects with all applicable laws and the sale of the Contracts shall comply in all material respects with states insurance suitability requirements.The Company further represents and warrants that each Insurance Subsidiary is an insurance company duly organized and in good standing under applicable law and that such Insurance Subsidiary has legally and validly established each Account prior to any issuance or sale thereof as a separate account under applicable law and has registered or, prior to any issuance or sale of the Contracts, will register each Account as a unit investment trust in accordance with the provisions of the 1940 Act to serve as a segregated investment account for the Contracts or operates such Account in compliance with an exemption from such registration; and (b)the Contracts are currently treated as endowment, annuity or life insurance contracts, under applicable provisions of the Internal Revenue Code of 1986, as amended (the “Code”), and that it will make every effort to maintain such treatment and that it will notify the Trust and the Underwriter immediately upon having a reasonable basis for believing that the Contracts have ceased to be so treated or that they might not be so treated in the future. (c)The Company acknowledges that the services provided for under this Agreement by the Underwriter and the Trust are not exclusive and that the same skill will be used in performing services to other companies in similar contexts.The Company represents that it will use its best efforts to give equal emphasis and promotion to the Trust as is given to companies in similar contexts. 2.2The Trust represents and warrants that (a)at all times during the term of this Agreement Trust shares sold pursuant to this Agreement shall be registered under the 1933 Act, duly authorized for issuance and sold by the Trust to the Insurance Subsidiaries in compliance with all applicable laws, subject to the terms of Section 2.4 below, and the Trust is and shall remain registered under the 1940 Act.The Trust shall amend the Registration Statement for its shares under the 1933 Act and the 1940 Act from time to time as required in order to effect the continuous offering of its shares.The Trust shall register and qualify the shares for sale in accordance with the laws of the various states only if and to the extent deemed advisable by the Trust or the Underwriter in connection with their sale by the Trust to the Company and only as required by Section 2.4; (b)it is currently qualified as a Regulated Investment Company under Subchapter M of the Code, and that it will use its best efforts to maintain such qualification (under Subchapter M or any successor provision) and that it will notify the Company immediately upon having a reasonable basis for believing that it has ceased to so qualify or that it might not so qualify in the future; and (c)it is lawfully organized and validly existing under the laws of the Commonwealth of Massachusetts and that it does and will comply in all material respects with the 1940 Act. (d)The Trust acknowledges that the services provided for under this Agreement by the Company are not exclusive and that the same skill will be used in performing services to other companies in similar contexts. 2.3The Underwriter represents and warrants that (a)it is a member in good standing of the NASD and is registered as a broker-dealer with the SEC.The Underwriter further represents that it will sell and distribute the Trust shares in accordance with all applicable securities laws applicable to it, including without limitation the 1933 Act, the 1934 Act, and the 1940 Act. (b)Underwriter acknowledges that the services provided for under this Agreement by the Company are not exclusive and that the same skill will be used in performing services to other companies in similar contexts. 2.4Notwithstanding any other provision of this Agreement, the Trust shall be responsible for the registration and qualifications of its shares and of the Trust itself under the laws of any jurisdiction only in connection with the sales of shares directly to the Company through the Underwriter. 2.5The Trust makes no representation as to whether any aspect of its operations (including, but not limited to, fees and expenses and investment policies) complies with the insurance laws or regulations of the various states. ARTICLE III.Prospectuses and Proxy Statements: Voting 3.1The Trust shall provide such documentation (including a camera-ready copy of its prospectus) and other assistance as reasonably necessary in order for the Company once each year (or more frequently if the prospectus for the Trust is amended) to have the prospectus for the Contracts and the Trust’s prospectus printed together in one or more documents (such printing to be at the Company’s expense). 3.2The Trust’s Prospectus shall state that the Statement of Additional Information for the Trust is available from the Underwriter or its designee (or in the Trust’s discretion, the Prospectus shall state that such Statement is available from the Trust), and the Underwriter (or the Trust), at its expense, shall print and provide such Statement free of charge to the Company and to any owner of a Contract or prospective owner who requests such Statement. 3.3The Trust, at its expense, shall provide the Company with copies of its reports to shareholders, proxy material and other communications to shareholders in such quantity as the Company shall reasonably require for distribution to the Contract owners, such distribution to be at the expense of the Company. 3.4Each Insurance Subsidiary shall vote all Trust shares as required by law and the Shared Funding Exemptive Order.Each Insurance Subsidiary reserves the right to vote Trust shares held in any separate account in its own right, to the extent permitted by law and the Shared Funding Exemptive Order.The Company shall be responsible for assuring that each Account participating in the Trust calculates voting privileges in a manner consistent with all legal requirements and the Shared Funding Exemptive Order. 3.5The Trust will comply will all applicable provisions of the 1940 Act requiring voting by shareholders, and in particular the Trust will either provide for annual meetings or comply with Section 16(c) of the 1940 Act (although the Trust is not one of the trusts described in Section 16(c) of that Act) as well as with Sections 16(a) and, if and when applicable, 16(b).Further, the Trust will act in accordance with the Securities and Exchange Commission’s interpretation of the requirements of Section 16(a) with respect to periodic elections of trustees and with whatever rules the Commission may promulgate with respect thereto. ARTICLE IV.Sales Material and Information 4.1Without limiting the scope or effect of Section 4.2 hereof, the Company shall furnish, or shall cause to be furnished, to the Underwriter each piece of sales literature or other promotional material (as defined hereafter) in which the Trust, its investment adviser or the Underwriter is named at least 15 days prior to its use.No such material shall be used if the Underwriter objects to such use within five Business Days after receipt of such material. 4.2The Company shall not give any information or make any representations or statements on behalf of the Trust or concerning the Trust in connection with the sale of the Contracts other than the information or representations contained in the registration statement or prospectus for the Trust shares, as such registration statement and prospectus may be amended or supplemented from time to time, or in annual or semi-annual reports or proxy statements for the Trust, or in sales literature or other promotional material approved by the Trust or its designee or by the Underwriter, except with the written permission of the Trust or the Underwriter or the designee of either or as is required by law. 4.3The Underwriter or its designee shall furnish, or shall cause to be furnished, to the Company or its designee, each piece of sales literature or other promotional material prepared by the Underwriter in which the Company and/or its separate account(s) is named at least 15 days prior to its use.No such material shall be used if the Company or its designee objects to such use within five Business Days after receipt of such material. 4.4Neither the Trust nor the Underwriter shall give any information or make any representations on behalf of the Company or concerning the Company, each Account, or the Contracts other than the information or representations contained in a registration statement or prospectus for the Contracts, as such registration statement and prospectus may be amended or supplemented form time to time, or in published reports for each Account which are in the public domain or approved by the Company for distribution to Contract owners, or in sales literature or other promotional material approved by the Company or its designee, except with the written permission of the Company or as is required by law. 4.5For purposes of this Article IV, the phrase “sales literature or other promotional material” includes, but is not limited to, advertisements (such as material published, or signed for use in, a newspaper, magazine, or other periodical, radio, television, telephone or tape recording, videotape display, signs or billboards, motion pictures, or other public media), sales literature (i.e. any written communication distributed or made generally available to customers or the public, including brochures, circulars, research reports, market letters, form letters, seminar texts, reprints or excerpts of any other advertisement, sales literature, or published article), educational or training materials or other communications distributed or made generally available to some or all registered representatives. ARTICLE V.Fees and Expenses 5.1Except as provided in Article VI, the Trust and Underwriter shall pay no fee or other compensation to the Company under this agreement. 5.2All expenses incident to performance by the Trust under this Agreement shall be paid by the Trust.The Trust shall bear the expenses for the cost of registration and qualification of the Trust’s shares, preparation and filing of the Trust’s prospectus and registration statement, proxy materials and reports, setting the prospectus and shareholders reports in type, setting in type and printing the proxy materials, and the preparation of all statements and notices required by any federal or state law, in each case as may reasonably be necessary for the performance by it of its obligations under this Agreement. 5.3The Company shall bear the expense of (a) printing and distributing the Trust’s prospectus in connection with sales of the Contracts and (b) distributing the reports to Trust’s Shareholders and (c) of distributing the Trust’s proxy materials to owners of the Contracts. ARTICLE VI.Service Fees 6.1So long as the Company complies with its obligations in this Article VI, the Underwriter shall pay such Company a service fee (the “Service Fee”) on shares of the Funds held in the Accounts at the annual rates specified in Schedule B (excluding any accounts for the Company’s own corporate retirement plans), subject to Section 6.2 hereof. 6.2The Service Fees will be paid to the Company, or its designee, by electronic funds transfer as soon as practicable, but no later than 30 days after the end of the period in which they were earned.The Service Fees will be paid on a quarterly basis.The Service Fee payment will be accompanied or preceded by a statement showing the calculation of the amounts being paid by Underwriter for the relevant period and such other supporting data as may be reasonably requested by the Company. 6.3The Service Fee shall be calculated as an annualized percentage of the average aggregate amount invested in the Funds for the applicable period.The average aggregate amount shall be computed in accordance with the prospectus and governing instruments of the Trust. 6.4The parties agree that a Service Fee will be paid to the Company or its designee according to this Agreement with respect to each Fund as long as shares of such Fund are held by the Company or an affiliate/subsidiary of the Company on behalf of the beneficial owner of contracts issued by the Company affiliate/subsidiary.This provision will survive the termination of this Agreement. 6.5The Company and Underwriter agree that the Service Fees described in this Agreement are for administrative and distribution services of the Funds only, and do not constitute payment in any manner for investment advisory services for the Fund or for costs of administrative and distribution services on behalf of the Contracts. 6.6The Company understands and agrees that all Service Fee payments are subject to the limitations contained in each Fund’s Distribution Plan, which may be varied or discontinued at any time and hereby waives the right to receive such service fee payments with respect to the Fund if the Fund ceases to pay 12b-1 fees to the Underwriter. 6.7(a)The Company’s failure to provide the services described in Section 6.4 or otherwise comply with the terms of this Agreement will render it ineligible to receive Service Fees; and (b)The Underwriter may, without the consent of the Company, amend this Article VI to change the terms of the Service Fee payments that are paid pursuant to the Funds’ 12b-1 plan with prior written notice to the Company so long as such amendment applies to all insurance companies receiving Service Fees and is not diverted at the Insurance Subsidiaries. 6.8The Company will provide the following services to the Contract Owners purchasing Fund Shares: (i)Maintaining regular contact with Contract owners and assisting in answering inquiries concerning the Funds; (ii)Assisting in printing and distributing shareholder reports, prospectuses and other sale and service literature provided by the Underwriter; (iii)Assisting the Underwriter and its affiliates in the establishment and maintenance of shareholder accounts and records; (iv)Assisting Contract owners in effecting administrative changes, such as exchanging shares in or out of the Funds; (v)Assisting in processing purchasing purchase and redemption transactions; and (vi)Providing any other information or services as the Contract owners or the Underwriter may reasonably request. The Company will support the Underwriters’ marketing efforts by granting reasonable requests for visits to the Company’s offices by representatives of the Underwriter. 6.9The Company’s compliance with the service requirement set forth in this Agreement will be evaluated from time to time by monitoring redemption levels of Fund shares held in any Account and by such other methods as the Underwriter deems appropriate. 6.10The provisions of this Article VI shall remain in effect for not more than oneyear from the date hereof and thereafter for successive annual periods only so long as such continuance is specifically approved at least annually by the Trustees in conformity with Rule 12b-1.This Agreement shall automatically terminate in the event of its assignment (as defined by the 1940 Act).In addition, the payment of Service Fees attributable to the Fund’s 12b-1 plan may be terminated at any time, without the payment of any penalty, with respect to any Fund or the Trust as a whole by any part upon written notice delivered or mailed by registered mail, postage prepaid, to the other party, or, as provided in Rule 12b-1 under the 1940 Act by the Trustees or by the vote of the holders of the outstanding voting securities of any Fund. 6.11The Underwriter shall provide the Trustees of each of the Funds, and such Trustees shall review at least quarterly, a written report of the amounts paid to the Company under this Article VI and the purposes for which such expenditures were made. ARTICLE VII.Diversification 7.1The Trust shall use its best efforts to cause each Authorized Fund to maintain a diversified pool of investments that would, if such Fund were a segregated asset account, satisfy the diversification provisions of Section 817(h) of the Code. ARTICLE VIII.Potential Conflicts 8.1The Trustees will monitor the Trust for the existence of any material irreconcilable conflict between the interests of the contract owners of all separate accounts investing in the Trust.A material irreconcilable conflict may arise for a variety of reasons, including: (a) an action by any state insurance regulatory authority; (b) a change in applicable federal or state insurance, tax, or securities law or regulations, or a public ruling, private letter ruling, no-action or interpretative letter, or any similar action by insurance, tax, or securities regulatory authorities; (c) an administrative or judicial decision in any relevant proceeding; (d) the manner in which the investments of any Fund are being managed; (e) a difference in voting instructions given by variable annuity contract and variable life insurance contract owners; or (f) a decision by an insurer to disregard the voting instructions of contract owners.The Trust shall promptly inform the Company if the Trustees determine that a material irreconcilable conflict exists and the implications thereof. 8.2The Company will report any potential or existing conflicts of which it is aware to the Trustees.The Company will assist the Trustees in carrying out their responsibilities under the Shared Funding Exemptive Order, by providing the Trustees with all information reasonably necessary for the Trustees to consider any issues raised.This includes, but is not limited to, an obligation by the Company to inform the Trustees whenever Contract owner voting instructions are disregarded. 8.3If it is determined by a majority of the Trustees, or a majority of the disinterested Trustees, that a material irreconcilable conflict exists, the Company shall to the extent reasonably practicable (as determined by a majority of the disinterested Trustees), take, at the Company’s expense, whatever steps are necessary to remedy or eliminate the material irreconcilable conflict, up to and including: (1) withdrawing the assets allocable to some or all of the separate accounts from the Trust or any Fund and reinvesting such assets in a different investment medium, including (but not limited to) another Fund of the Trust, or submitting the question whether such segregation should be implemented to a vote of all affected contract owners and, as appropriate, segregating the assets of any appropriate group (i.e., annuity contract owners, life insurance contract owners, or variable contract owners of one or more Participating Insurance Companies) that votes in favor of such segregation, or offering to the affected contract owners the option of making such a change; and (2) establishing a new registered investment company. 8.4If a material irreconcilable conflict arises because of a decision by the Company to disregard Contract owner voting instructions and that decision represents a minority position or would preclude a majority vote, the Company may be required, at the Trust’s election, to withdraw the affected Account’s investments in one or more portfolios of the Trust and terminate this Agreement with respect to such Account; provided, however, that such withdrawal and termination shall be limited to the extent required by the foregoing material irreconcilable conflicts as determined by a majority of the disinterested Trustees.No charge or penalty shall be imposed as a result of such withdrawal.Any such withdrawal and termination must take place within six (6) months after the Trust gives written notice that this provision is being implemented, and until the end of that six month period the Underwriter and Trust shall, to the extent permitted by law and any exemptive relief previously granted to the Trust, continue to accept and implement orders by the Company for the purchase (or redemption) of shares of the Trust. 8.5If a material irreconcilable conflict arises because of a particular state insurance regulator’s decision applicable to the Company to disregard Contract owner voting instructions and that decision represents a minority position that would preclude a majority vote, then the Company may be required, at the Trust’s direction, to withdraw the affected Account’s investment in one or more Authorized Funds of the Trust; provided, however, that such withdrawal and termination shall be limited to the extent required by the foregoing material irreconcilable conflict as determined by a majority of the disinterested Trustees.Any such withdrawal and termination must take place with six (6) months after the Trust give written notice that this provision is being implemented, unless a shorter period is required by law, and until the end of the foregoing six month period (or suchshorter period if required by law), the Underwriter and Trust shall, to the extent permitted by law and any exemptive relief previously granted to the Trust, continue to accept and implement orders by the Company for the purchase (and redemption) of shares of the Trust.No charge or penalty will be imposed as a result of such withdrawal. 8.6For purposes of Sections 8.3 through 8.6 of this Agreement, a majority of the disinterested Trustees shall determine whether any proposed action adequately remedies any material irreconcilable conflict.Neither the Trust nor the Underwriter shall be required to establish a new funding medium for the Contracts, nor shall the Company be required to do so, if an offer to do so has been declined by vote of a majority of Contract owners materially adversely affected by the material irreconcilable conflict.In the event that the Trustees determine that any proposed action does not adequately remedy any material irreconcilable conflict, then the Company will withdraw the Account’s investment in one or more Authorized Funds of the Trust and terminate this Agreement within six (6) months (or such shorter period as may be required by law or any exemptive relief previously granted to the Trust) after the Trustees inform the Company in writing of the foregoing determination; provided, however, that such withdrawal and termination shall be limited to the extent required by any such material irreconcilable conflict as determined by a majority of the disinterested Trustees.No charge or penalty will be imposed as a result of such withdrawal. 8.7The responsibility to take remedial action in the event of the Trustees’ determination of a material irreconcilable conflict and to bear the cost of such remedial action shall be the obligation of the Company, and the obligation of the Company set forth in this Article VII shall be carried out with a view only to the interests of Contract owners. 8.8If and to the extent that Rule 6e-2 and Rule 6e-3(T) are amended, or Rule 6e-3 is adopted, to provide exemptive relief from any provision of the 1940 Act or the rules promulgated thereunder with respect to mixed or shared funding (as defined in the Shared Funding Exemptive Order) on terms and conditions materially different from those contained in the Shared Funding Exemptive Order, then (a) the Trust and/or the Participating Insurance Companies, as appropriate, shall take such steps as may be necessary to comply with Rules 6e-2 and 6e-3(T), as amended, and Rule 6e-3, as adopted, to the extent such rules are applicable and (b) Sections 3.4, 3.5, 8.1, 8.2, 83, 8.4 and 8.5 of this Agreement shall continue in effect only to the extent that terms and conditions substantially identical to such Sections are contained in such Rule(s) as so amended or adopted. 8.9The Company has reviewed the Shared Funding Exemption Order and hereby assumes all obligations referred to therein which are required, including, without limitation, the obligation to provide reports, material or data as the Trustees may request as conditions to such Order, to be assumed or undertaken by the Company. ARTICLE IX.Indemnification 9.1Indemnification by the Company 9.1(a).The Company shall indemnify and hold harmless the Trust and the Underwriter and each of the Trustees, directors of the Underwriter, officers, employees or agents of the Trust or the Underwriter and each person, if any, who controls the Trust or the Underwriter within the meaning of Section 15 of the 1933 Act (collectively, the “Indemnified Parties” for purposes of this Section 9.1) against any and all losses, claims, damages, liabilities (including amounts paid in settlement with the written consent of the Company which consent may not be unreasonably withheld) or litigation (including reasonable legal and other expenses), to which the Indemnified Parties may become subject under any statute, regulation, at common law or otherwise, insofar as such losses, claims, damages, liabilities or expenses (or actions in respect thereof) or settlements are related to the sale or acquisition of the Trust’s shares or the Contracts or the performance by the parties of their obligations hereunder and: (i)arise out of or are based upon any untrue statements or alleged untrue statements of any material fact contained in a Registration Statement, Prospectus, Statement of Additional Information or private offering memorandum for the Contracts or contained in the Contracts or sales literature for the Contracts (or any amendment or supplement to any of the foregoing), or arise out of or based upon the omission or the alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading, provided that this agreement to indemnify shall not apply as to any Indemnified Party is such statement or omission or such alleged statement or omission was made in reliance upon and in conformity with information furnished to the Company by or on behalf of the Trust for use in the Registration Statement, Prospectus, Statement of Additional Information or private offering memorandum for the Contracts or in the Contracts or sales literature (or any amendment or supplement) or otherwise for use in connection with the sale of the Contracts or Trust shares; or (ii)arise out of or as a result of written statements or representations (other than statements of representations contained in the Trust’s Registration Statement or Prospectus, or in sales literature for Trust shares not supplied by the Company, or persons under its control) or wrongful conduct of the Company or persons under its control, with respect to the sales or distribution of the Contracts or Trust shares; or (iii)arise out of any untrue statement or alleged untrue statement of a materialfact contained in a Registration Statement, Prospectus, or sales literature of the Trust or any amendment thereof or supplement thereto or the omission or alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading if such a statement or omission was made in reliance upon information furnished to the Trust or the Underwriter by or on behalf of the Company; or (iv)arise out of or result from any breach of any representation and/or warranty made by the Company in this Agreement or arise out of or result from any other breach of this Agreement by the Company, as limited by and in accordance with the provisions of Sections 9.1(b) and 9.1(c) hereof. 9.1(b)The Company shall not be liable under this indemnification provision with respect to any losses, claims, damages, liabilities or litigation incurred or assessed against an Indemnified Party to the extent such may arise from such Indemnified Party’s willful misfeasance, bad faith, or gross negligence in the performance of such Indemnified Party’s duties or by reason of such Indemnified Party’s reckless disregard of obligations or duties under this Agreement or to the Trust, whichever is applicable. 9.1(c)TheCompany shall not be liable under this indemnification provision with respect to any claims made against an Indemnified Party unless such Indemnified Party shallhave notified the Company in writing within a reasonable time after the summons or other first legal process giving information of the nature of the claim shall have been served upon such Indemnified Party (or after such Indemnified Party shall have received notice of such service on any designated agent), on the basis of which the Indemnified Party should reasonably know of the availability of indemnity hereunder in respect of such claim but failure to notify the Company of any such claim shall not relieve the Company from any liability which it may have to the Indemnified Party against whom such action is brought otherwise than on account of this Indemnification provision.In case any such action is brought against the Indemnified Parties, the Company shall be entitled to participate, at its own expense, in the defense of such action.The Company also shall be entitled to assume the defense thereof, with counsel satisfactory to the Indemnified Party named in the action.After notice from the Company to such Indemnified Party of the Company’s election to assume the defense thereof the Indemnified Party shall bear the fees and expenses of any additional counsel retained by it, and the Company will not be liable to such Indemnified Party under this Agreement for any legal or other expenses subsequently incurred by such Indemnified Party independently in connection with the defense thereof other than reasonable costs of investigation. 9.1(d)The Underwriter shall promptly notify the Company of the commencement of any litigation or proceedings against the Trust or the Underwriter in connection with the issuance or sale of the Trust Shares or the Contracts or operation of the Trust. 9.1(e)The provisions of this Section 9.1 shall survive any termination of this Agreement. 9.2Indemnification by the Underwriter 9.2(a)The Underwriter shall indemnify and hold harmless the Company and each person, if any, who controls the Company within the meaning of Section 15 of the 1933 Act and any director, officer, employee or agent of the foregoing (collectively, the “Indemnified Parties” for purposes of this Section 9.2) against any and all losses, claims, damages, liabilities (including amounts paid in settlement with the written consent of the Underwriter which consent may not be unreasonably withheld) or litigation (including reasonable legal and other expenses), to which the Indemnified Parties may become subject under any statute, regulation, at common law or otherwise, insofar as such losses, claims, damages, liabilities or expenses (or actions in respect thereof) or settlements are related to the sale or acquisition of the Trust’s shares or the Contracts or the performance by the parties of their obligations hereunder and: (i)arise out of or are based upon any untrue statements or alleged untrue statements of any material fact contained in the sales literature of the Trust prepared by or approved by the Trust or Underwriter (or any amendment or supplement to any of the foregoing), or arise out of or based upon the omission or the alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading, provided that this agreement to indemnify shall not apply as to any Indemnified Party is such statement or omission or such alleged statement or omission was made in reliance upon and in conformity with information furnished to the or Trust by or on behalf of the Company for use sales literature (or any amendment or supplement) or otherwise for use in connection with the sale of the Contracts or Trust shares; or (ii)arise out of or as a result of written statements or representations (other than statements of representations contained in the Registration Statement, Prospectus, statement of Additional Information, private offering memorandum or sales literature for the Contracts not supplied by the Underwriter (or persons under its control) or wrongful conduct of the Underwriter or persons under its control, with respect to the sale or distribution of the Contracts or Trust shares; or (iii)arise out of any untrue statement or alleged untrue statement of a material fact contained in a Registration Statement, Prospectus, Statement of Additional Information, private offering memorandum or sales literature of the Contracts, or any amendment thereof or supplement thereto, or the omission or alleged omission to state therein a material fact required to be stated therein or necessary to make the statement or statements therein not misleading if such a statement or omission was made in reliance upon information furnished to the Company by or on behalf of the Underwriter; or (iv)arise out of or result from any breach of any representation and/or warranty made by the Underwriter in this Agreement or arise out of or result from any other breach of this Agreement by the Underwriter, as limited by and in accordance with the provisions of Sections 9.2(b) and 9.2(c) hereof. 9.2(b)The Underwriter shall not be liable under this indemnification provision with respect to any losses, claims, damages, liabilities or litigation incurred or assessed against an Indemnified Party to the extent such may arise from such Indemnified Party’s willful misfeasance, bad faith, or gross negligence in the performance of such Indemnified Party’s duties or by reason of such Indemnified Party’s reckless disregard of obligations or duties under this Agreement or to each Company or the Account, whichever is applicable. 9.2(c)TheUnderwriter shall not be liable under this indemnification provision with respect to any claims made against an Indemnified Party unless such Indemnified Party shallhave notified the Underwriter in writing within a reasonable time after the summons or other first legal process giving information of the nature of the claim shall have been served upon such Indemnified Party (or after such Indemnified Party shall have received notice of such service on any designated agent), on the basis of which the Indemnified Party should reasonably know of the availability of indemnity hereunder in respect of such claim but failure to notify the Underwriter of any such claim shall not relieve the Underwriter from any liability which it may have to the Indemnified Party against whom such action is brought otherwise than on account of this Indemnification provision.In case any such action is brought against the Indemnified Parties, the Underwriter shall be entitled to participate, at its own expense, in the defense thereof.The Underwriter also shall be entitled to assume the defense thereof, with counsel satisfactory to the Indemnified Party named in the action.After notice from the Underwriter to such Indemnified Party of the Underwriter’s election to assume the defense thereof the Indemnified Party shall bear the fees and expenses of any additional counsel retained by it, and the Underwriter will not be liable to such Indemnified Party under this Agreement for any legal or other expenses subsequently incurred by such Indemnified Party independently in connection with the defense thereof other than reasonable costs of investigation. 9.2(d)The Company shall promptly notify the Underwriter or the Trust of the commencement of any litigation or proceedings against it or any of its officers or directors, in connection with the issuance or sale of the Contracts or operation of the Account. 9.2(e)The provisions of this Section 9.2 shall survive any termination of this Agreement. 9.2Indemnification by the Trust 9.2(a)The Trust shall indemnify and hold harmless the Company and each person, if any, who controls the Company within the meaning of Section 15 of the 1933 Act and any director, officer, employee or agent of the foregoing (collectively, the “Indemnified Parties” for purposes of this Section 9.3) against any and all losses, claims, damages, liabilities (including amounts paid in settlement with the written consent of the Trust which consent may not be unreasonably withheld) or litigation (including reasonable legal and other expenses), to which the Indemnified Parties may become subject under any statute, regulation, at common law or otherwise, insofar as such losses, claims, damages, liabilities or expenses (or actions in respect thereof) or settlements are related to the operations of the Trust’s and/or the performance by the parties of their obligations hereunder: (i)arise out of or are based upon any untrue statements or alleged untrue statements of any material fact contained in a Registration Statement, Prospectus and Statement of Additional Information of the Trust (or any amendment or supplement to any of the foregoing), or arise out of or based upon the omission or the alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading, provided that this agreement to indemnify shall not apply as to any Indemnified Party is such statement or omission or such alleged statement or omission was made in reliance upon and in conformity with information furnished to the Underwriter or Trust by or on behalf of the Company for use in the Registration Statement, Prospectus, or Statement of Additional Information for the Trust (or any amendment or supplement) or otherwise for use in connection with the sale of the Contracts or Trust shares; or (ii)arise out of or result from any material of any representation and/or warranty made by the Trust in this Agreement or arise out of or result from any other material breach of this Agreement by the Trust, as limited by and in accordance with the provisions of Sections 9.3(b) and 9.3(c) hereof. 9.3(b)The Trust shall not be liable under this indemnification provision with respect to any losses, claims, damages, liabilities or litigation incurred or assessed against an Indemnified Party as such may arise from such Indemnified Party’s willful misfeasance, bad faith, or gross negligence or by reason of such Indemnified Party’s reckless disregard of obligations or duties under this Agreement or to the Company , the Trust, or the Underwriter or each Account, whichever is applicable. 9.3(c)TheTrust shall not be liable under this indemnification provision with respect to any claims made against an Indemnified Party unless such Indemnified Party shallhave notified the Trust in writing within a reasonable time after the summons or other first legal process giving information of the nature of the claim shall have been served upon such Indemnified Party (or after such Indemnified Party shall have received notice of such service on any designated agent), on the basis of which the Indemnified Party should reasonably know of the availability of indemnity hereunder in respect of such claim but failure to notify the Trust of any such claim shall not relieve the Trust from any liability which it may have to the Indemnified Party against whom such action is brought otherwise than on account of this indemnification provision.In case any such action is brought against the Indemnified Parties, the Trust will be entitled to participate, at its own expense, in the defense thereof.The Trust also shall be entitled to assume the defense thereof, with counsel reasonably satisfactory to the Indemnified Party named in the action.After notice from the Trust to such Indemnified Party of the Trust’s election to assume the defense thereof, the Indemnified Party shall bear the fees and expenses of any additional counsel retained by it, and the Trust will not be liable to such Indemnified Party under this Agreement for any legal or other expenses subsequently incurred by such Indemnified Party independently in connection with the defense thereof other than reasonable costs of investigation. 9.2(d)The Company agrees to notify the Trust of the commencement of any litigation or proceedings against it or any of its officers or directors, in connection with the Agreement, the issuance or sale of the Contracts or the sale of acquisition of shares of the Trust. 9.2e)The provisions of this Section 9.3 shall survive any termination of this Agreement. ARTICLE X.Applicable Law 10.1This Agreement shall be construed and the provisions hereof interpreted under and in accordance with the laws of the Commonwealth of Massachusetts. 10.2This Agreement shall be subject to the provisions of the 1933, 1934 and 1940 acts, and the rules and regulations and rulings thereunder, including such exemptions from those statutes, rules and regulations as the Securities and Exchange Commission may grant (including, but not limited to, the Shared Funding Exemptive Order) and the terms hereof shall be interpreted and construed in accordance therewith. ARTICLE XI.Termination 11.1This Agreement shall terminate: (a)at the option of any party upon 90 days advance written notice to the other parties; or (b)at the option of the Trust or the Underwriter in the event that formal administrative proceedings are instituted against the Company by the NASD, the Securities and Exchange Commission, the Insurance Commissioner of the State in which an Insurance Subsidiary is organized or any other regulatory body regarding the Company’s duties under this Agreement or related to the sales of the Contracts, with respect to the operation of any Account, or the purchase of the Trust shares, provided, however, that the Trust or the Underwriter determines in its sole judgment exercised in good faith, that any such administrative proceedings will have a material adverse effect upon the ability of the Company to perform its obligations under this Agreement; or (c)at the option of the Company in the event that formal administrative proceedings are instituted against the Trust or Underwriter by the NASD, the Securities and Exchange Commission, or any state securities or insurance department or any other regulatory body in respect of the sale of shares of the Trust to the Company, provided, however, that the Company determines in its sole judgment exercised in good faith, that any such administrative proceedings will have a material adverse effect upon the ability of the Trust or Underwriter to perform its obligations under this Agreement; or (d)with respect to any Account, upon substitution of the shares of another investment company for the corresponding Fund shares of the Trust in accordance with the terms of the Contracts for which those Fund shares had been selected to serve as the underlying investment media.The Company will give reasonable prior written notice to the Trust of the date of any such substitution.Unless the substitution is required due to a decision of the Trust to liquidate a Fund (a “liquidation”) or otherwise make such Fund unavailable to existing contractholders (other than as a result of a merger of a Fund into another Fund in circumstances under which contractholders may continue to invest in the merged fund (a “Qualifying Merger”)), the Company will be responsible for any and all expenses incurred as a result of removing such Fund as an available investment option under the Contracts.In the event of a Liquidation or other decision by the Trust to make such Fund unavailable to existing contractholders (other than as a result of a Qualifying Merger), the Underwriter shall bear the expenses of drafting, filing and execution of a substitution application under Section 26 of the 1940 Act; or (e)with respect to any Authorized Fund, upon 90 days advance written notice from the Underwriter to the Company, upon a decision by the Underwriter to cease offering shares of the Fund for sale. 11.2It is understood and agreed that the right of any party hereto to terminate this Agreement pursuant to Section 11.1(a) may be exercised for any reason or for no reason. 11.3No termination of this Agreement shall be effective unless and until the party terminating this Agreement gives prior written notice to all other parties to this Agreement of its intent to terminate, which notice shall set forth the basis for such termination.Such prior written notice shall be given in advance of the effective date of termination as required by this Article XI. 11.4Notwithstanding any termination of this Agreement, subject to Section 1.2 of this Agreement, the Trust and the Underwriter shall, at the option of the Company, continue to make available additional shares of the Trust pursuant to the terms and conditions of this Agreement, for all Contracts in effect on the effective date of termination of this Agreement (hereinafter referred to as “Existing Contracts”).Specifically, without limitation, subject to Section 1.2 of this Agreement, the owners of the Existing Contracts shall be permitted to reallocate investments in the Trust, redeem investments in the Trust and/or invest in the Trust upon the making of additional purchase payments under the Existing Contracts.The parties agree that this Section 11.4 shall apply to any termination under Article VIII and the effect of such Article VIII termination shall be governed by Article VIII of this Agreement. 11.5The Company shall not redeem Trust shares attributable to the Contracts (as opposed to Trust shares attributable to an Insurance Subsidiary’s assets held in an Account) except (i) as necessary to implement Contract owner initiated transactions, or (ii) as required by state and/or federal laws or regulations or judicial or other legal precedent of general application (hereinafter referred to as a “Legally Required Redemption”).Upon request, the Company will promptly furnish to the Trust and the Underwriter an opinion of counsel for the Company, reasonably satisfactory to the Trust, to the effect that any redemption pursuant to clause (ii) above is a Legally Required Redemption.Furthermore, except in cases where permitted under the terms of the Contracts, subject to Section 1.2 of this Agreement, the Company shall not prevent Contract owners from allocating payments to an Authorized Fund that was otherwise available under the Contracts without first giving the Trust or the Underwriter 90 days notice of its intention to do. ARTICLE XII. Notices Any notice shall be sufficiently given when sent by registered or certified mail to the other party at the address of such party set forth below or at such other address as such party may from time to time specify in writing to the other part. If to the Trust: One Post Office Square Boston, MA02109 Attention:John R. Verani If to the Underwriter: One Post Office Square Boston, MA02109 Attention:General Counsel If to the Company: Nationwide Financial Services, Inc. One Nationwide Plaza, 1-09-V3 Columbus, OH43215 Attention:Securities Officer ARTICLE XIII.Customer Privacy 13.1The Trust and Underwriter acknowledge that each has read, and will conform to, the Company’s Privacy policy which is explained in Nationwide’s Privacy Statement, herein attached as Schedule C, which may be updated from time to time.Failure to conform to the Company’s Privacy Statement is a breach of this Agreement. 13.2The Trust and Underwriter agree to comply with all laws, rules, regulations, and ordinances relating to privacy, confidentiality, security, data security, and the handling of customer information which may from time to time be established. 13.3The Trust and Underwriter agree not to disclose or use any consumer nonpublic personal information (including nonpublic personal financial information and nonpublic personal health information), which may be supplied by the Company to the Trust and/or Underwriter in performance under this agreement other than to: a)carry out the purpose for which the information was provided; and b)to use or disclose the information as otherwise permitted or required by law. 13.4The Company agrees to comply with all laws, rules, regulations, and ordinances relating to privacy, confidentiality, security, data security, and the handling of customer information which may from time to time be established. 13.5The Company agree not to disclose or use any consumer nonpublic personal information (including nonpublic personal financial information and nonpublic personal health information), which may be supplied by the Trust and/or Underwriter to the Company in performance under this agreement other than to: a)carry out the purpose for which the information was provided; and b)to use or disclose the information as otherwise permitted or required by law. 13.6The Customer Privacy provisions of this Agreement extend to any other agreements between the Company (including any affiliates and subsidiaries) and the Trust and the Underwriter (including any affiliates and subsidiaries).This provision will survive and continue in full force and effect after the termination of this agreement. ARTICLE XIV.Miscellaneous 14.1A copy of the Agreement and Declaration of Trust of the Trust is on file with the Secretary of State of the Commonwealth of Massachusetts, and notice is hereby given that this instrument is executed on behalf of the Trustees of the Trust as Trustees and not individually and that the obligations of or arising out of this instrument, including without limitation Article VII, are not binding upon any of the Trustees or shareholders individually but biding only upon the assets and property of the Trust. 14.2The captions in this Agreement are included for convenience of reference only and in no way define or delineate any of the provisions hereof or otherwise affect their construction or effect. 14.3This Agreement may be executed simultaneously in two or more counterparts, each of which taken together shall constitute one and the same instrument. 14.4If any provision of this Agreement shall be held or made invalid by a court decision, statute, rule or otherwise, the remainder of this Agreement shall not be affected thereby. 14.5Each party hereto shall cooperate with each other party and all appropriate governmental authorities (including without limitation the Securities and Exchange Commission, the NASD and state insurance regulators) and shall permit such authorities reasonable access to its books and records in connection with any investigation or inquiry relating to this Agreement or the transactions contemplated hereby. 14.6The rights, remedies and obligations contained in this Agreement are cumulative and are in addition to any and all rights, remedies and obligations, at law or in equity, which the parties hereto are entitled to under state and federal laws. 14.7Notwithstanding any other provision of this Agreement, the obligations of the Trust and the Underwriter are several and, without limiting in any way the generality of the foregoing, neither such party shall have any liability for any action or failure to act by the other party, or any person acting on such other party’s behalf. IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed in its name and so on its behalf by its duly authorized representative and its seal to be hereunder affixed hereto as of the date specified below. NATIONWIDE FINANCIAL SERVICES, INC. By its authorized officer, Name: Title:Vice President PUTNAM VARIABLE TRUST By its authorized officer, Name: Title:Vice President PUTNAM RETAIL MANAGEMENT, L.P. by its authorized officer, Name: Title:Senior Vice President SCHEDULE A Registered Broker Dealers Nationwide Advisory Services, Inc. Nationwide Investment Services Corporation Affiliates and Subsidiaries Nationwide Life Insurance Company Nationwide Life and Annuity Insurance Company Nationwide Trust Company, FSB Nationwide Retirement Solutions, Inc. National Deferred Compensation, Inc. Separate Accounts Nationwide Variable Account Nationwide Variable Account -II Nationwide Variable Account-3 Nationwide Variable Account-4 Nationwide Variable Account-5 Nationwide Variable Account-6 Nationwide Fidelity Advisor VA Nationwide Variable Account-8 Nationwide Variable Account-9 Nationwide Variable Account-10 Nationwide Variable Account-11 Nationwide Variable Account-12 Nationwide Variable Account-13 Multi-flex Variable Account Nationwide VA Separate Account-A Nationwide VA Separate Account-B Nationwide VA Separate Account-C Nationwide VA Separate Account-D Nationwide VA Separate Account Nationwide VLI Separate Account-2 Nationwide VLI Separate Account-3 Nationwide VLI Separate Account-4 Nationwide VLI Separate Account-5 Nationwide VLI Separate Account-6 Nationwide VL Separate Account Nationwide VL Separate Account-A Nationwide VL Separate Account-B Nationwide VL Separate Account-C Nationwide VL Separate Account-D Nationwide DC Variable Account Nationwide DC Variable Account-II NACo Variable Account Nationwide Governmental Plans Variable Account Nationwide Governmental Plans Variable Account-II Nationwide Qualified Plans Variable Account Nationwide Private Placement Variable Account Ohio DC Variable Account SCHEDULE B Authorized Funds Putnam VT Voyager II Fund Putnam VT Voyager Fund Putnam VT Vista Fund Putnam VT Utilities Growth & Income Fund Putnam VT Technology Fund Putnam VT Small Cap Value Fund Putnam VT Research Fund Putnam VT OTC & Emerging Growth Fund Putnam VT New Value Fund Putnam VT New Opportunities Fund Putnam VT Money Market Fund Putnam VT Investors Fund Putnam VT International New Opportunities Fund Putnam VT International Growth & Income Fund Putnam VT International Growth Fund Putnam VT Income Fund Putnam VT High Yield Fund Putnam VT Health Sciences Fund Putnam VT Growth Opportunities Fund Putnam VT Growth & Income Fund Putnam VT Global Growth Fund Putnam VT Global Asset Allocation Fund Putnam VT The George Putnam Fund of Boston Putnam VT Diversified Income Fund Putnam VT Capital Appreciation Fund Putnam VT Asia Pacific Growth Fund Putnam VT American Government Income Fund Service Fees [X.XX%] per annum (XX basis points) of the average daily net assets of each Fund for which the Company performed administrative services during the period.
